On July 5, 1989, the Defendant was sentenced to two counts of Theft, 10 years on the felony theft and six months in the County Jail on the misdemeanor theft, to be served concurrently; $510 in restitution to victims and 75 days credit for time served.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Peter Steele, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall be affirmed.
The reason for the decision is based upon the presumption of the correctness of the sentencing judge.